


Exhibit 10.3 (a)




[atulogo.jpg]


RESTRICTED STOCK UNIT (RSU) AGREEMENT
UNDER THE
ACTUANT CORPORATION 2009 OMNIBUS INCENTIVE PLAN
(Director Grant)




GRANTEE:                    «First_Name» «Last_Name»
            
GRANTEE'S HOME ADDRESS:            «Address_Line_1»
«City» «State» «ZIP_Code»
«Country»
NUMBER OF RSUs AWARDED:        «shares»


DATE OF GRANT:
«grant_date»





Actuant Corporation and the above named Grantee hereby agree as follows:


1.RSU Grant. Actuant Corporation (hereinafter called the “Company”), hereby
grants to the Grantee that number of Restricted Stock Units stated above (“RSUs
Awarded”), subject to the restrictions set forth below. No stock certificates
will be issued with respect to any RSUs Awarded.


2.Plan. The RSUs Awarded are granted under and subject to the terms of the
Actuant Corporation 2009 Omnibus Incentive Plan (herein called the “Plan”). In
the event of any conflict between any provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall control. Terms defined
in the Plan where used herein shall have the meanings as so defined. Grantee
hereby acknowledges receipt of a copy of the Plan.


3.Dividend Equivalents. Grantee shall not receive payments equivalent to
dividends or other distributions with respect to shares of Common Stock
underlying the RSUs Awarded.


4.Restrictions. Subject to the Grantee’s continued employment with the Company
or an affiliate thereof, and except as otherwise provided herein or in the Plan,
the RSUs Awarded shall vest and become nonforfeitable only as set forth in the
following table:


Years from Date of Grant
 
Vested Percentage of RSUs Awarded
After 11 Months
 
100%
 
 
 



The period of time during which the RSUs Awarded are forfeitable is referred to
as the “Restricted Period”. If the Grantee’s employment with the Company or one
of its subsidiaries terminates during the Restricted Period, the unvested RSUs
Awarded shall be forfeited to the Company on the date of such termination,
without any further obligations of the Company to the Grantee and all rights of
the Grantee with respect to the unvested RSUs Awarded shall terminate.
Notwithstanding the foregoing, in the event that Grantee's employment with the
Company shall cease because of Grantee’s death, the RSUs Awarded shall
immediately become fully vested. Further, in the event that Grantee’s employment
with the Company shall cease because of retirement after age 60, or disability,
the Committee or its designee may, in its discretion, determine that the RSUs
Awarded, or a portion thereof,




--------------------------------------------------------------------------------




shall become fully vested.




5.    Distribution of RSUs and Tax Withholding. If withholding of taxes is not
required, none will be taken and the gross number of shares of Common Stock of
the Company equal to the number of RSUs Awarded to the Grantee will be
distributed to the Grantee as soon as practicable following the expiration of
the Restricted Period, and in any event, no later than 2-½ months after the end
of the calendar year in which the Restricted Period expires. If withholding is
required, in satisfaction of any withholding obligations under federal, state or
local tax laws, the Company may (i) require the Grantee to pay to the Company in
cash the entire amount or any portion of any taxes which the Company is required
to withhold, or (ii) require the Grantee to authorize any properly authorized
third-party to sell the number of shares of Common Stock underlying the RSUs
Awarded having a Fair Market Value equal to the sums required to be withheld,
and to remit the proceeds thereof to the Company for payment of the taxes which
the Company is required to withhold with respect to the RSUs Awarded.  For
purposes of administrative ease, the number of shares of any Common Stock sold
may be rounded up or down to the nearest whole share.  The Grantee shall be
responsible for any taxes relating to the RSUs Awarded and the surrender thereof
not satisfied by the methods described above for the Company’s satisfaction of
its withholding obligations. Unless otherwise determined by the Company, the
Grantee shall be entitled to elect, in accordance with procedures determined by
the Company, the method of satisfying his or her withholding obligations, and,
in the event no such election is properly made, the Company shall require the
shares to be sold using the method described in (ii) above.


6.    No Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company in respect to the RSUs Awarded, including the right
to vote and accrue dividends, unless and until the RSUs Awarded have vested, and
certificates representing shares of Common Stock earned pursuant to this Award
have been issued to the Grantee and properly recorded on the stock records of
the Company.


7.    No Promise of Continued Service as a Director.  Neither the Plan, nor this
Agreement, nor the Award shall confer upon the Grantee any right to continue as
a Director, nor shall they affect the right of the Company to terminate the
Grantee’s service to the Company at any time.


8.    Accelerated of Vesting.  If a Change in Control (as determined by the
Committee) of the Company occurs when the Grantee is serving as a Director, any
RSUs Awarded, which, by their terms, were not vested in full prior to the date
of such Change in Control may become immediately vested in the sole discretion
of the Committee.


9.    Notices.  Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Grantee may be addressed to him/her at his/her address
as it appears on the Company’s records, or at such other address as either party
may hereafter designate in writing to the other.  Any such notice shall be
deemed to have been duly given if and when enclosed in a properly sealed
envelope addressed as aforesaid, postage prepaid, in the United States mail or
sent via electronic means (fax or e-mail)..


10.     Code Section 409A. This Agreement is intended to comply with, or
otherwise be exempt from, Code Section 409A. This Agreement shall be
administered, interpreted, and construed in a manner consistent with Code
Section 409A or an exemption therefrom. Should any provision of this Agreement
be found not to comply with, or otherwise be exempt from, the provisions of Code
Section 409A, such provision shall be modified and given effect (retroactively
if necessary), in the sole discretion of the Committee, and without the consent
of the Grantee, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code Section
409A. If any of the payments under this Agreement are subject to Code Section
409A and the Company determines that the Employee is a “specified employee”
under Code Section 409A at the time of the Employee’s separation from service,
then each such payment will not be made or commence until the date which is the
first day of the seventh month after the Employee’s separation from service, and
any payments that otherwise would have been paid during the first six months
after the Employee’s separation from service will be paid in a lump sum on the
first day of the seventh month after the Employee’s separation from service or
upon the Employee’s death, if earlier. Such deferral will be effected only to
the extent required to avoid adverse tax treatment to the Employee under Code
Section 409A.


11.    Transferability of Award. Prior to distribution, RSUs Awarded may not be
transferred or encumbered by the Grantee, except by will or the laws of descent
and distribution, or pursuant to a qualified domestic relations order.


12.    Prohibition Against Pledge, Attachment, etc. Except as otherwise herein
provided, this Award and any rights and privileges pertaining thereto shall not
be transferred, assigned, pledged or hypothecated by Grantee in any way, whether
by operation of law or otherwise, and shall not be subject to execution,
attachment or similar process.


13.    Wisconsin Contract. This award has been granted in Wisconsin and shall be
construed under the laws of that state.




--------------------------------------------------------------------------------










Accepted as of the date of grant in accordance with, and subject to, the above
terms and conditions of this Agreement and of the Plan document, a copy of which
has been received by me.






______________________________
«First_Name» «Last_Name»




DM_US 46584699-3.065322.0010




